DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
              Case 20-50868               Doc 1        Filed 10/12/20          Entered 10/12/20 22:02:29                        Page 1 of 90


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                     Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Joseph
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        D.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your        Regensburger, III
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3360
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868             Doc 1        Filed 10/12/20             Entered 10/12/20 22:02:29                  Page 2 of 90
Debtor 1   Joseph D. Regensburger, III                                                               Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 921 Valley Road
                                 Fairfield, CT 06825
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Fairfield
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                       Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                      I have another reason.                                        I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868             Doc 1            Filed 10/12/20          Entered 10/12/20 22:02:29                     Page 3 of 90
Debtor 1    Joseph D. Regensburger, III                                                                   Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                  Chapter 11
                                  Chapter 12
                                  Chapter 13


8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for           No.
     bankruptcy within the
     last 8 years?                Yes.
                                             District     District of Connecticut When           1/02/20                Case number      20-50004
                                             District                                   When                            Case number
                                             District                                   When                            Case number



10. Are any bankruptcy
    cases pending or being
                                  No
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                    Relationship to you
                                             District                                   When                           Case number, if known
                                             Debtor                                                                    Relationship to you
                                             District                                   When                           Case number, if known



11. Do you rent your              No.        Go to line 12.
    residence?
                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                        No. Go to line 12.

                                                        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868              Doc 1        Filed 10/12/20            Entered 10/12/20 22:02:29                       Page 4 of 90
Debtor 1    Joseph D. Regensburger, III                                                                    Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?
                                    Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?

     For a definition of small
                                    No.       I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).             No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                    Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                Doc 1        Filed 10/12/20              Entered 10/12/20 22:02:29                Page 5 of 90
Debtor 1    Joseph D. Regensburger, III                                                                Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check        I received a briefing from an approved credit                I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your               I certify that I asked for credit counseling                 I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about              I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                              Incapacity.                                              Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                              Disability.                                              Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                              Active duty.                                             Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868              Doc 1       Filed 10/12/20             Entered 10/12/20 22:02:29                       Page 6 of 90
Debtor 1    Joseph D. Regensburger, III                                                                   Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that         Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                           are paid that funds will be available to distribute to unsecured creditors?
     after any exempt
     property is excluded and
     administrative expenses                No
     are paid that funds will
     be available for                       Yes
     distribution to unsecured
     creditors?

18. How many Creditors do         1-49                                           1,000-5,000                                25,001-50,000
    you estimate that you                                                         5001-10,000                                50,001-100,000
    owe?                          50-99
                                  100-199                                        10,001-25,000                              More than100,000
                                  200-999

19. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to                                                       $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?                     $50,001 - $100,000
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

20. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities     $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.

                                 Joseph D. Regensburger, III                                       Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     October 9, 2020                                   Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868             Doc 1           Filed 10/12/20         Entered 10/12/20 22:02:29                       Page 7 of 90
Debtor 1   Joseph D. Regensburger, III                                                                    Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                                                                                   Date         October 9, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Scott M. Charmoy
                                Printed name

                                Charmoy & Charmoy
                                Firm name

                                1700 Post Road, Suite C-9
                                Fairfield, CT 06824-5726
                                Number, Street, City, State & ZIP Code

                                Contact phone     203-255-8100                               Email address         scottcharmoy@charmoy.com
                                15889 CT
                                Bar number & State




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
                  Case 20-50868                    Doc 1            Filed 10/12/20                   Entered 10/12/20 22:02:29                                   Page 8 of 90

     Fill in this information to identify your case:

     Debtor 1                   Joseph D. Regensburger, III
                                First Name                           Middle Name                          Last Name

     Debtor 2
     (Spouse if, filing)        First Name                           Middle Name                          Last Name


     United States Bankruptcy Court for the:                  DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                                                      Check if this is an
                                                                                                                                                                         amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

     Part 1:        Summarize Your Assets

                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own

     1.     Schedule A/B: Property (Official Form 106A/B)
            1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

            1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $                 8,840.00

            1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $                 8,840.00

     Part 2:        Summarize Your Liabilities

                                                                                                                                                                       Your liabilities
                                                                                                                                                                       Amount you owe

     2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $                      0.00

     3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $              24,606.00

            3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             557,879.69


                                                                                                                                         Your total liabilities $                  582,485.69


     Part 3:        Summarize Your Income and Expenses

     4.     Schedule I: Your Income (Official Form 106I)
            Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 2,871.59

     5.     Schedule J: Your Expenses (Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 5,046.90

     Part 4:        Answer These Questions for Administrative and Statistical Records

     6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

              Yes
     7.     What kind of debt do you have?

                   Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                    household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                    the court with your other schedules.
     Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                       page 1 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                    Doc 1          Filed 10/12/20      Entered 10/12/20 22:02:29                   Page 9 of 90
     Debtor 1      Joseph D. Regensburger, III                                                Case number (if known)

     8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
           122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $         976.85


     9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                             Total claim
           From Part 4 on Schedule E/F, copy the following:

           9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

           9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                         $             24,606.00

           9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                  0.00

           9d. Student loans. (Copy line 6f.)                                                                $                  0.00

           9e. Obligations arising out of a separation agreement or divorce that you did not report as
               priority claims. (Copy line 6g.)                                                               $                 0.00

           9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


           9g. Total. Add lines 9a through 9f.                                                           $             24,606.00




    Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20                  Entered 10/12/20 22:02:29                             Page 10 of 90

     Fill in this information to identify your case and this filing:

     Debtor 1                 Joseph D. Regensburger, III
                              First Name                        Middle Name                     Last Name

     Debtor 2
     (Spouse, if filing)      First Name                        Middle Name                     Last Name


     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number                                                                                                                                           Check if this is an
                                                                                                                                                                amended filing



    Official Form 106A/B
    Schedule A/B: Property                                                                                                                                     12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

     Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes.      Where is the property?



     Part 2: Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes

      3.1      Make:       Harley Davidson                         Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
               Model:      Road King                                Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
               Year:       2005                                     Debtor 2 only                                                Current value of the      Current value of the
               Approximate mileage:                  4000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
               Other information:                                   At least one of the debtors and another

                                                                    Check if this is community property                                    $5,410.00                  $5,410.00
                                                                         (see instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes


     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
       .pages you have attached for Part 2. Write that number here.............................................................................=>                  $5,410.00


     Part 3: Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.


    Official Form 106A/B                                                         Schedule A/B: Property                                                                      page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20         Entered 10/12/20 22:02:29               Page 11 of 90
     Debtor 1       Joseph D. Regensburger, III                                                         Case number (if known)

    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
        No
         Yes.     Describe.....

                                        Various household goods and furnishings including electronics,
                                        clothing, hand tools, and lawn implements                                                                    $1,000.00


    7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
         No
         Yes. Describe.....
    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
         No
         Yes. Describe.....
    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
         No
         Yes. Describe.....
    10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
         Yes.     Describe.....

                                        5 Rifles                                                                                                     $1,500.00


    11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         No
         Yes. Describe.....
    12. Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
         Yes.     Describe.....

                                        Wedding band                                                                                                   $200.00


    13. Non-farm animals
        Examples: Dogs, cats, birds, horses
         No
         Yes. Describe.....
    14. Any other personal and household items you did not already list, including any health aids you did not list
         No
         Yes. Give specific information.....

     15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
         for Part 3. Write that number here ..............................................................................                       $2,700.00


     Part 4: Describe Your Financial Assets
     Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                       portion you own?
    Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                            Doc 1              Filed 10/12/20                         Entered 10/12/20 22:02:29                   Page 12 of 90
     Debtor 1          Joseph D. Regensburger, III                                                                                     Case number (if known)

                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.

    16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
         Yes................................................................................................................
                                                                                                                                          Cash                                    $500.00


    17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
        No
        Yes........................                                     Institution name:


                                                  17.1.       Checking                               Webster Bank                                                                 $230.00


    18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         No
         Yes..................                             Institution or issuer name:

    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
        joint venture
        No
         Yes.       Give specific information about them...................
                                           Name of entity:                                                                              % of ownership:

                                                      EJB Corporate Services, LLC                                                            100          %                           $0.00


    20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
         No
         Yes. Give specific information about them
                                                      Issuer name:

    21. Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         No
         Yes. List each account separately.
                                                  Type of account:                                   Institution name:

    22. Security deposits and prepayments
        Your share of all unused deposits you have made so that you may continue service or use from a company
        Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
         No
         Yes. .....................                                                                 Institution name or individual:

    23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
         No
         Yes.............                Issuer name and description.

    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
         No
         Yes.............                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
         No
    Official Form 106A/B                                                                      Schedule A/B: Property                                                                  page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
              Case 20-50868                       Doc 1            Filed 10/12/20                    Entered 10/12/20 22:02:29                                     Page 13 of 90
     Debtor 1        Joseph D. Regensburger, III                                                                                      Case number (if known)

         Yes. Give specific information about them...
    26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
         No
         Yes. Give specific information about them...
    27. Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
         No
         Yes. Give specific information about them...
     Money or property owed to you?                                                                                                                                     Current value of the
                                                                                                                                                                        portion you own?
                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                        claims or exemptions.

    28. Tax refunds owed to you
         No
         Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


    29. Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
         Yes. Give specific information......

    30. Other amounts someone owes you
        Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
                  benefits; unpaid loans you made to someone else
         No
         Yes. Give specific information..
    31. Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
         No
         Yes. Name the insurance company of each policy and list its value.
                                                 Company name:                                                            Beneficiary:                                   Surrender or refund
                                                                                                                                                                         value:

    32. Any interest in property that is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
        someone has died.
         No
         Yes. Give specific information..

    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
         No
         Yes. Describe each claim.........
    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
         No
         Yes. Describe each claim.........
    35. Any financial assets you did not already list
         No
         Yes. Give specific information..

     36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here.....................................................................................................................                   $730.00



    Official Form 106A/B                                                           Schedule A/B: Property                                                                                  page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                        Doc 1             Filed 10/12/20                      Entered 10/12/20 22:02:29                                 Page 14 of 90
     Debtor 1         Joseph D. Regensburger, III                                                                                           Case number (if known)

     Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
        Yes.     Go to line 38.



     Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes.      Go to line 47.


     Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


    53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership
         No
         Yes. Give specific information.........

     54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

     Part 8:         List the Totals of Each Part of this Form

     55. Part 1: Total real estate, line 2 ......................................................................................................................                        $0.00
     56. Part 2: Total vehicles, line 5                                                                             $5,410.00
     57. Part 3: Total personal and household items, line 15                                                        $2,700.00
     58. Part 4: Total financial assets, line 36                                                                      $730.00
     59. Part 5: Total business-related property, line 45                                                               $0.00
     60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
     61. Part 7: Total other property not listed, line 54                                             +                 $0.00

     62. Total personal property. Add lines 56 through 61...                                                        $8,840.00             Copy personal property total              $8,840.00

     63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $8,840.00




    Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 5
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20              Entered 10/12/20 22:02:29                   Page 15 of 90

     Fill in this information to identify your case:

     Debtor 1                 Joseph D. Regensburger, III
                              First Name                        Middle Name                    Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                  Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

     Part 1:        Identify the Property You Claim as Exempt

     1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

     2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
          Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
          Schedule A/B that lists this property                    portion you own
                                                                   Copy the value from     Check only one box for each exemption.
                                                                   Schedule A/B

          2005 Harley Davidson Road King                                                                                            11 U.S.C. § 522(d)(2)
          4000 miles
                                                                          $5,410.00                                  $4,000.00
          Line from Schedule A/B: 3.1                                                       100% of fair market value, up to
                                                                                                 any applicable statutory limit

          2005 Harley Davidson Road King                                                                                            11 U.S.C. § 522(d)(5)
          4000 miles
                                                                          $5,410.00                                  $1,410.00
          Line from Schedule A/B: 3.1                                                       100% of fair market value, up to
                                                                                                 any applicable statutory limit

          Various household goods and                                                                                               11 U.S.C. § 522(d)(3)
          furnishings including electronics,
                                                                          $1,000.00                                  $1,000.00
          clothing, hand tools, and lawn                                                    100% of fair market value, up to
          implements                                                                             any applicable statutory limit
          Line from Schedule A/B: 6.1

          5 Rifles                                                                                                                  11 U.S.C. § 522(d)(5)
          Line from Schedule A/B: 10.1
                                                                          $1,500.00                                  $1,500.00
                                                                                            100% of fair market value, up to
                                                                                                 any applicable statutory limit

          Wedding band                                                                                                              11 U.S.C. § 522(d)(4)
          Line from Schedule A/B: 12.1
                                                                              $200.00                                  $200.00
                                                                                            100% of fair market value, up to
                                                                                                 any applicable statutory limit



    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20              Entered 10/12/20 22:02:29                      Page 16 of 90

     Debtor 1    Joseph D. Regensburger, III                                                                  Case number (if known)

         Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
         Schedule A/B that lists this property                     portion you own
                                                                   Copy the value from     Check only one box for each exemption.
                                                                   Schedule A/B

         Cash                                                                                                                          11 U.S.C. § 522(d)(5)
         Line from Schedule A/B: 16.1
                                                                             $500.00                                   $500.00
                                                                                            100% of fair market value, up to
                                                                                                any applicable statutory limit


     3. Are you claiming a homestead exemption of more than $170,350?
        (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
               No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            No
            Yes




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20     Entered 10/12/20 22:02:29                       Page 17 of 90

     Fill in this information to identify your case:

     Debtor 1                 Joseph D. Regensburger, III
                              First Name                        Middle Name           Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name           Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                           amended filing

    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
    1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




    Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20                  Entered 10/12/20 22:02:29                        Page 18 of 90

     Fill in this information to identify your case:

     Debtor 1                   Joseph D. Regensburger, III
                                First Name                      Middle Name                        Last Name

     Debtor 2
     (Spouse if, filing)        First Name                      Middle Name                        Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                          amended filing

    Official Form 106E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
    any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
    Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
    left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
    name and case number (if known).
     Part 1:        List All of Your PRIORITY Unsecured Claims
     1.    Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.
     2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
           identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
           possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
           Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                            Total claim      Priority              Nonpriority
                                                                                                                                             amount                amount
     2.1          Department of Revenue Services                         Last 4 digits of account number                        $13,000.00                $0.00         $13,000.00
                  Priority Creditor's Name
                  Attn: Collections Unit Bankruptcy                      When was the debt incurred?
                  Team
                  450 Columbus Blvd., Ste. 1
                  Hartford, CT 06103-1837
                  Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.                             Contingent
             Debtor 1 only                                               Unliquidated
             Debtor 2 only                                               Disputed
             Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
             At least one of the debtors and another                     Domestic support obligations
             Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
            Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
             No                                                          Other. Specify
             Yes




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              39952                                           Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1           Filed 10/12/20                 Entered 10/12/20 22:02:29                             Page 19 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                      Case number (if known)

     2.2        Internal Revenue Service                                 Last 4 digits of account number                        $11,606.00                    $0.00          $11,606.00
                Priority Creditor's Name
                Attn: Centralized Insolvency                             When was the debt incurred?
                Operation
                P.O. Box 7346
                Philadelphia, PA 19101-7346
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.                             Contingent
             Debtor 1 only                                               Unliquidated
             Debtor 2 only                                               Disputed
             Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
             At least one of the debtors and another                     Domestic support obligations
             Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
            Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
             No                                                          Other. Specify
             Yes


     Part 2:       List All of Your NONPRIORITY Unsecured Claims
     3.    Do any creditors have nonpriority unsecured claims against you?

            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes.
     4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
           unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
           than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
           Part 2.
                                                                                                                                                                  Total claim

     4.1        American Express                                           Last 4 digits of account number        2000                                                      $48,780.40
                Nonpriority Creditor's Name
                Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
                200 Vesly Street
                New York, NY 10285
                Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

                 Check if this claim is for a community                    Student loans
                debt                                                        Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                                Personal credit card used for business
                 Yes                                                       Other. Specify     purposes




    Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 20 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.2      Bank of America                                            Last 4 digits of account number                                                     $26,000.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              100 North Tryon
              Charlotte, NC 28225
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.3      Boscov's                                                   Last 4 digits of account number       1104                                               $482.20
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              45 Perklomen Avenue
              Reading, PA 19606
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.4      Capital One                                                Last 4 digits of account number       1334                                               $850.54
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              1680 Corporate One Drive
              Mc Lean, VA 22102
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 21 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.5      Chase                                                      Last 4 digits of account number       4516                                          $26,500.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 15368
              Wilmington, DE 19850
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.6      Cirrus                                                     Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              200 Purchase Street
              Purchase, NY 10577
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.7      Citi Card                                                  Last 4 digits of account number       0335                                            $1,096.61
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              388 Greenwich Street
              New York, NY 10013
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 22 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.8      Credit One                                                 Last 4 digits of account number       8147                                               $464.16
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              6801 S Cimarron Rd.
              Las Vegas, NV 89113
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.9      Credit One                                                 Last 4 digits of account number       1334                                               $787.03
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              6801 S Cimarron Rd.
              Las Vegas, NV 89113
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.1
     0        Crystal Horrocks                                           Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              56 Dickerman Street                                        When was the debt incurred?
              New Haven, CT 06511
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated Contingent




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 23 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.1
     1        Ct Hand                                                    Last 4 digits of account number                                                           $50.00
              Nonpriority Creditor's Name
              Attn: Pres. off. Mgr. or Acct. Rep.                        When was the debt incurred?
              400 Post Road
              Fairfield, CT 06824
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Services


     4.1
     2        Dina Danielle Caviello                                     Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              1436 Wolcott Road                                          When was the debt incurred?
              Wolcott, CT 06716
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent


     4.1
     3        Discover                                                   Last 4 digits of account number                                                       $7,707.98
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 6103
              Carol Stream, IL 60197
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 24 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.1
     4        Eddie Bauer                                                Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              10401 NE 8th Street
              Bellevue, WA 98004
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.1
     5        Eric Moutinho, Trustee for Baldwin                         Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Station, LLC Profit Sharing Plan                           When was the debt incurred?
              1137 Seaview Avenue
              Bridgeport, CT 06607
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent


     4.1
     6        Exxon Mobil                                                Last 4 digits of account number       1316                                               $684.67
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              5959 Las Colinas Boulevard
              Irving, TX 75039
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 25 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.1
     7        Finger Hut                                                 Last 4 digits of account number                                                       $1,665.71
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              6250 Woodbridge Road
              Saint Cloud, MN 56303
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.1
     8        Genesis FS Card Services                                   Last 4 digits of account number       7705                                               $350.80
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 4477
              Beaverton, OR 97076-4477
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.1
     9        Jacqueline Green                                           Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              20 Hillcrest Court                                         When was the debt incurred?
              Bristol, CT 06010
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 26 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.2
     0        JC Penney                                                  Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Atn: Pres. Off. Mgr. or Acct. Rep.                         When was the debt incurred?
              821 North Central Expressway
              Plano, TX 75075
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers


     4.2      JPMC Marriott
     1        Bonvoy-Cardmember Services                                 Last 4 digits of account number       4515                                          $10,730.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 6294
              Carol Stream, IL 60197-6294
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.2
     2        Lord & Taylor                                              Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              424 5th Avenue
              New York, NY 10018
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers



    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 27 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.2
     3        Lowe's                                                     Last 4 digits of account number                                                       $5,000.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              1000 Loews Boulevard
              Mooresville, NC 28117
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.2
     4        Macy's                                                     Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              7 W. 7th Street
              Cincinnati, OH 45202
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.2
     5        Manuel Moutinho                                            Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              1137 Seaview Avenue                                        When was the debt incurred?
              Bridgeport, CT 06607
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 28 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.2
     6        Marriot Bonvoy                                             Last 4 digits of account number       4515                                          $10,730.00
              Nonpriority Creditor's Name
                                                                         When was the debt incurred?
              Attn: Pres. Off. Mgr. or Acct. Rep.
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.2
     7        Milestone                                                  Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 84509
              Columbus, GA 31908
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.2
     8        Money Gram                                                 Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              2828 N. Harwood street, 15th Floor
              Dallas, TX 75201
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 29 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.2
     9        Ocwen                                                      Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              1661 Worthington Road
              West Palm Beach, FL 33409
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.3
     0        PHH Mortgage Services                                      Last 4 digits of account number       6006                                         $365,049.99
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 5452
              Mount Laurel, NJ 08054-5452
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              1335 James Farm Road Stratford, CT 06614
               Yes                                                       Other. Specify     Fairfield County

     4.3
     1        Sugeily Ortiz                                              Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              5 Taft Street                                              When was the debt incurred?
              Stratford, CT 06615
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 30 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.3
     2        Tborn Milestone                                            Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              PO Box 84059
              Columbus, GA 31908
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers

     4.3
     3        Td Bank                                                    Last 4 digits of account number       6439                                          $22,928.60
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              1701 Route 70 East
              Cherry Hill, NJ 08034
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers


     4.3      The Bank of New York FKA The
     4        Bank of NY                                                 Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              As Trustee (CWALT 2005-2017)                               When was the debt incurred?
              Attn: Pres. Off. Mgr or Acct. Rep.
              4425 Ponce de Leon Boulevard
              Miami, FL 33146
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated Contingent



    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 31 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.3
     5        Town of Stratford                                          Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Tax Collector's Office                               When was the debt incurred?
              2725 Main Street
              Stratford, CT 06615
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent


     4.3
     6        US Bank Trust                                              Last 4 digits of account number                                                             $1.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              16745 W Bernardo Drive, Suite 300
              San Diego, CA 92127
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a      community               Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                       Other. Specify     Unliquidated contingent


     4.3
     7        Visa Marriott                                              Last 4 digits of account number       4515                                          $28,000.00
              Nonpriority Creditor's Name
              Attn: Pres. Off. Mgr. or Acct. Rep.                        When was the debt incurred?
              10400 Fern Road
              Bethesda, MD 20817
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Merchandise/goods/services/balance
               Yes                                                       Other. Specify     transfers




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20                Entered 10/12/20 22:02:29                          Page 32 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                    Case number (if known)

     4.3
     8         W.P.C.A. for the City of Bridgeport                       Last 4 digits of account number                                                             $1.00
               Nonpriority Creditor's Name
               c/o Juda J. Epstein, Esq.                                 When was the debt incurred?
               3543 Main Street, Second Floor
               Bridgeport, CT 06606
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                Debtor 1 only                                            Contingent
                Debtor 2 only                                            Unliquidated
                Debtor 1 and Debtor 2 only                               Disputed
                At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                Check if this claim is for a     community               Student loans
               debt                                                       Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                No                                                       Debts to pension or profit-sharing plans, and other similar debts
                Yes                                                      Other. Specify     Unliquidated contingent


     4.3
     9         Yaritza Reyes                                             Last 4 digits of account number                                                             $1.00
               Nonpriority Creditor's Name
               25 Center Street                                          When was the debt incurred?
               Beacon, NY 12508
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                Debtor 1 only                                            Contingent
                Debtor 2 only                                            Unliquidated
                Debtor 1 and Debtor 2 only                               Disputed
                At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                Check if this claim is for a     community               Student loans
               debt                                                       Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                No                                                       Debts to pension or profit-sharing plans, and other similar debts
                Yes                                                      Other. Specify     Unliquidated Contingent


     4.4
     0         Zuleyma Bella Lopez                                       Last 4 digits of account number                                                             $1.00
               Nonpriority Creditor's Name
               168 Kyles Way                                             When was the debt incurred?
               Shelton, CT 06484
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                Debtor 1 only                                            Contingent
                Debtor 2 only                                            Unliquidated
                Debtor 1 and Debtor 2 only                               Disputed
                At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                Check if this claim is for a     community               Student loans
               debt                                                       Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                No                                                       Debts to pension or profit-sharing plans, and other similar debts
                Yes                                                      Other. Specify     Unliquidated contingent

     Part 3:      List Others to Be Notified About a Debt That You Already Listed
    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts 1 or 2, do not fill out or submit this page.



    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20               Entered 10/12/20 22:02:29                          Page 33 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                   Case number (if known)

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Bendett and McHugh, PC                                        Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     270 Farmington Ave., Suite 151
     Farmington, CT 06032
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Berchem Moses P.C.                                            Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     75 Broad Street
     Milford, CT 06460
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Cohen & Wolf P.C.                                             Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct Rep.                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
     657 Orange Center Road
     Orange, CT 06477
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Daniel Green, Esq.                                            Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     2425 Post Road, Suite 301                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
     Southport, CT 06890
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     F. Peter Ambrose, Esq.                                        Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1100 Kinmhs Highway East                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
     Fairfield, CT 06825
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Harlow, Adams & Friedman, P.C.                                Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     One New Haven Avenue, Suite 100
     Milford, CT 06460
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Harlow, Adams & Friedman, P.C.                                Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     One New Haven Avenue, Suite 100
     Milford, CT 06460
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Harlow, Adams & Friedman, P.C.                                Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     One New Haven Avenue, Suite 100
     Milford, CT 06460
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     John R. Bryk, Esq.                                            Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1000 Lafayette Boulevard, 7th Floor                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     John R. Bryk, Esq.                                            Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1000 Lafayette Boulevard, 7th Floor                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     John R. Bryk, Esq.                                            Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1000 Lafayette Boulevard, 7th Floor                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 16 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20               Entered 10/12/20 22:02:29                          Page 34 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                   Case number (if known)

                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     John R. Bryk, Esq.                                            Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1000 Lafayette Boulevard, 7th Floor                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     John R. Bryk, Esq.                                            Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1000 Lafayette Boulevard, 7th Floor                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     John R. Bryk, Esq.                                            Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1000 Lafayette Boulevard, 7th Floor                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Jonathan J. Klein, Esq.                                       Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     60 Lyon Terrace, 3D Floor                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Jonathan J. Klein, Esq.                                       Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     60 Lyon Terrace, 3D Floor                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
     Bridgeport, CT 06604
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Karen L. Miller, Esq.                                         Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     PO Box 1656                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
     Fairfield, CT 06825
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kathleen M. Koether, Esq.                                     Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     1599 Post Road East                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     Westport, CT 06880
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kenneth J. Krayeske Law Offices                               Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     255 Main Street, 5th Floor
     Hartford, CT 06106
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kenneth J. Krayeske Law Offices                               Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     255 Main Street, 5th Floor
     Hartford, CT 06106
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kenneth J. Krayeske Law Offices                               Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     255 Main Street, 5th Floor
     Hartford, CT 06106
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kenneth J. Krayeske Law Offices                               Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     255 Main Street, 5th Floor
     Hartford, CT 06106

    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 17 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20               Entered 10/12/20 22:02:29                          Page 35 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                   Case number (if known)

                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kenneth J. Krayeske Law Offices                               Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     255 Main Street, 5th Floor
     Hartford, CT 06106
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Kenneth J. Krayeske Law Offices                               Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     255 Main Street, 5th Floor
     Hartford, CT 06106
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     O'Connell, Attmore & Miller, LLC                              Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     280 Trumbull Street
     Hartford, CT 06103
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Pellegrino Law Firm                                           Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     475 Whitney Avenue
     New Haven, CT 06511
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Pellegrino Law Firm                                           Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     475 Whitney Avenue
     New Haven, CT 06511
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Pellegrino Law Firm                                           Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     475 Whitney Avenue
     New Haven, CT 06511
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Pellegrino Law Firm                                           Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     475 Whitney Avenue
     New Haven, CT 06511
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Pellegrino Law Firm                                           Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     475 Whitney Avenue
     New Haven, CT 06511
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Pellegrino Law Firm                                           Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     475 Whitney Avenue
     New Haven, CT 06511
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Spinella & Associates                                         Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
     One Lewis Street
     Hartford, CT 06103
    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 18 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20               Entered 10/12/20 22:02:29                          Page 36 of 90
     Debtor 1 Joseph D. Regensburger, III                                                                     Case number (if known)

                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Spinella & Associates                                         Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
     One Lewis Street
     Hartford, CT 06103
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Spinella & Associates                                         Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
     One Lewis Street
     Hartford, CT 06103
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Spinella & Associates                                         Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
     One Lewis Street
     Hartford, CT 06103
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Spinella & Associates                                         Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
     One Lewis Street
     Hartford, CT 06103
                                                                   Last 4 digits of account number

     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Spinella & Associates                                         Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
     Attn: Pres. Off. Mgr. or Acct. Rep.                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
     One Lewis Street
     Hartford, CT 06103
                                                                   Last 4 digits of account number


     Part 4:       Add the Amounts for Each Type of Unsecured Claim
    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                                   Total Claim
                            6a.   Domestic support obligations                                                  6a.       $                         0.00
     Total
     claims
     from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  24,606.00
                            6c.   Claims for death or personal injury while you were intoxicated                6c.       $                       0.00
                            6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                       0.00

                            6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  24,606.00

                                                                                                                                   Total Claim
                            6f.   Student loans                                                                 6f.       $                         0.00
     Total
     claims
     from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                         6g.       $                         0.00
                            6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                            6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                                  here.                                                                                   $                 557,879.69

                            6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 557,879.69




    Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 19 of 19
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1           Filed 10/12/20            Entered 10/12/20 22:02:29                    Page 37 of 90

     Fill in this information to identify your case:

     Debtor 1                 Joseph D. Regensburger, III
                              First Name                        Middle Name                Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                        12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

    1.      Do you have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with your other schedules.          You have nothing else to report on this form.
             Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
    2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
            and unexpired leases.


             Person or company with whom you have the contract or lease                      State what the contract or lease is for
                             Name, Number, Street, City, State and ZIP Code
      2.1
               Name


               Number      Street

               City                                    State                  ZIP Code
      2.2
               Name


               Number      Street

               City                                    State                  ZIP Code
      2.3
               Name


               Number      Street

               City                                    State                  ZIP Code
      2.4
               Name


               Number      Street

               City                                    State                  ZIP Code
      2.5
               Name


               Number      Street

               City                                    State                  ZIP Code




    Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                      Doc 1              Filed 10/12/20    Entered 10/12/20 22:02:29              Page 38 of 90

     Fill in this information to identify your case:

     Debtor 1                   Joseph D. Regensburger, III
                                First Name                           Middle Name          Last Name

     Debtor 2
     (Spouse if, filing)        First Name                           Middle Name          Last Name


     United States Bankruptcy Court for the:                 DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                  Check if this is an
                                                                                                                                     amended filing


    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                        12/15

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
    people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
    fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
    your name and case number (if known). Answer every question.

           1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes
           2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

       3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
          in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
          Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
          out Column 2.

                    Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                    Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:


        3.1         500 North Ave, LLC                                                                     Schedule D, line
                    Attn: Pres. Off. Mgr. or Acct Rep.                                                     Schedule E/F, line    4.35
                    520B Success Avenie
                                                                                                           Schedule G
                    Bridgeport, CT 06610
                                                                                                          Town of Stratford



        3.2         500 North Avenue LLC                                                                   Schedule D, line
                    c/o Agent for Service: EJB Corporate                                                   Schedule E/F, line    4.34
                    Services, LLC
                                                                                                           Schedule G
                    921 Valley Road
                                                                                                          The Bank of New York FKA The Bank of NY
                    Fairfield, CT 06824




        3.3         500 North Avenue LLC                                                                   Schedule D, line
                    c/o Agent for Service: EJB Corporate                                                   Schedule E/F, line    4.35
                    Services, LLC
                                                                                                           Schedule G
                    921 Valley Road
                                                                                                          Town of Stratford
                    Fairfield, CT 06824




    Official Form 106H                                                                Schedule H: Your Codebtors                               Page 1 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
              Case 20-50868                    Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 39 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.4      500 North Avenue, LLC                                                              Schedule D, line
                 Successor by Merger to Regensburger Ent.                                           Schedule E/F, line    4.25
                 c/o Agent for Service: EJB Corporate Ser
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   Manuel Moutinho
                 Fairfield, CT 06824




        3.5      500 North Avenue, LLC                                                              Schedule D, line
                 Successor by Merger to Regensburger Ent.                                           Schedule E/F, line    4.15
                 Attn: Pres. Off. Mgr. or Acct. Rep.
                                                                                                    Schedule G
                 520B Success Avenue
                                                                                                   Eric Moutinho, Trustee for Baldwin
                 Bridgeport, CT 06610




        3.6      Albina Pires                                                                       Schedule D, line
                 47 St. Nicholas Drive                                                              Schedule E/F, line    4.34
                 Bridgeport, CT 06604
                                                                                                    Schedule G
                                                                                                   The Bank of New York FKA The Bank of NY



        3.7      Albina Pires                                                                       Schedule D, line
                 47 St. Nicholas Drive                                                              Schedule E/F, line    4.25
                 Bridgeport, CT 06604
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



        3.8      Albina Pires                                                                       Schedule D, line
                 47 St. Nicholas Drive                                                              Schedule E/F, line    4.35
                 Bridgeport, CT 06604
                                                                                                    Schedule G
                                                                                                   Town of Stratford



        3.9      Albina Pires                                                                       Schedule D, line
                 47 St. Nicholas Drive                                                              Schedule E/F, line    4.38
                 Bridgeport, CT 06604
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.10     Albina Pires                                                                       Schedule D, line
                 47 St. Nicholas Drive                                                              Schedule E/F, line    4.15
                 Bridgeport, CT 06604
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.11     Alvaro Albuquerque                                                                 Schedule D, line
                 1 Cheshire Road                                                                    Schedule E/F, line    4.34
                 Meriden, CT 06451
                                                                                                    Schedule G
                                                                                                   The Bank of New York FKA The Bank of NY


    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 2 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 40 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:


        3.12     American Tax Funding, LLC                                                          Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct Rep.                                                 Schedule E/F, line    4.35
                 801 Maplewood Drive, Unit 4
                                                                                                    Schedule G
                 Jupiter, FL 33458
                                                                                                   Town of Stratford



        3.13     AS Peleus, LLC                                                                     Schedule D, line
                 c/o Andrew Barasom                                                                 Schedule E/F, line    4.34
                 Seiger, Gfeller, & Laurie LLP
                                                                                                    Schedule G
                 977 Farmingto Avenue, Suite 200
                                                                                                   The Bank of New York FKA The Bank of NY
                 West Hartford, CT 06107




        3.14     AS Peleus, LLC                                                                     Schedule D, line
                 c/o Agent for Service: Sec. of State                                               Schedule E/F, line    4.35
                 30 Trinity Street
                                                                                                    Schedule G
                 Hartford, CT 06115
                                                                                                   Town of Stratford



        3.15     AS Peleus. LLC                                                                     Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.34
                 9400 SW Beaverton Hillsdale Hwy.
                                                                                                    Schedule G
                 Suite 131
                                                                                                   The Bank of New York FKA The Bank of NY
                 Beaverton, OR 97005




        3.16     AS Peleus. LLC                                                                     Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.35
                 9400 SW Beaverton Hillsdale Hwy.
                                                                                                    Schedule G
                 Suite 131
                                                                                                   Town of Stratford
                 Beaverton, OR 97005




        3.17     Bridgeport Redevelopment Inc.                                                      Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 520 Success Avenue
                                                                                                    Schedule G
                 Bridgeport, CT 06610
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.18     Bridgeport Redevelopment Inc.                                                      Schedule D, line
                 c/o: Agent for Service: EJB Corporate                                              Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 3 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 41 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.19     Carl Kish, Heir and or Beneficiary of                                              Schedule D, line
                 the Estate of Faye Kish                                                            Schedule E/F, line    4.38
                 386 Grovers Avenue
                                                                                                    Schedule G
                 Bridgeport, CT 06605
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.20     Cell Phone Club Inc.                                                               Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.21     Cell Phone Club Inc.                                                               Schedule D, line
                 c/o: Agent for Service: EJb Corporate                                              Schedule E/F, line    4.38
                 Servcies, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




        3.22     City Streets Inc.                                                                  Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.23     City Streets Inc.                                                                  Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Psot Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




        3.24     Cummings Enterprises Inc.                                                          Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 520B Success Avenue
                                                                                                    Schedule G
                 Bridgeport, CT 06610
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.25     Cummings Enterprises Inc.                                                          Schedule D, line
                 c/o Agent for Services: EJB Corporate                                              Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 4 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 42 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.26     Cummings Enterprises Inc.                                                          Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.15
                 520B Success Avenue
                                                                                                    Schedule G
                 Bridgeport, CT 06610
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.27     Dahill Donofrio                                                                    Schedule D, line
                 1335 James farm Road                                                               Schedule E/F, line    4.34
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   The Bank of New York FKA The Bank of NY



        3.28     Dahill Donofrio                                                                    Schedule D, line
                 1 Greystone                                                                        Schedule E/F, line    4.25
                 Shelton, CT 06484
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



        3.29     Dahill Donofrio                                                                    Schedule D, line
                 1335 James farm Road                                                               Schedule E/F, line    4.35
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   Town of Stratford



        3.30     Dahill Donofrio                                                                    Schedule D, line
                 1335 James farm Road                                                               Schedule E/F, line    4.38
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.31     Dahill Donofrio                                                                    Schedule D, line
                 1335 James farm Road                                                               Schedule E/F, line    4.15
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.32     Department of Public Facilities for the                                            Schedule D, line
                 City of Bridgeport                                                                 Schedule E/F, line    4.38
                 Attn: Pres. Off. Mgr. or Acct. Rep.
                                                                                                    Schedule G
                 999 Broad Street
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Bridgeport, CT 06604




        3.33     Dominique Worth a/k/a Dominique Brazier                                            Schedule D, line
                 921 Valley Road                                                                    Schedule E/F, line    4.25
                 Fairfield, CT 06825
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 5 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 43 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.34     Dominique Worth a/k/a Dominique Brazier                                            Schedule D, line
                 430 W. 34th Street, PHB                                                            Schedule E/F, line    4.25
                 New York, NY 10001
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



        3.35     Dominique Worth a/k/a Dominique Brazier                                            Schedule D, line
                 921 Valley Road                                                                    Schedule E/F, line    4.38
                 Fairfield, CT 06825
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.36     Dominique Worth a/k/a Dominique Brazier                                            Schedule D, line
                 921 Valley Road                                                                    Schedule E/F, line    4.15
                 Fairfield, CT 06825
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.37     Dominique Worth a/k/a Dominique Brazier                                            Schedule D, line
                 430 W. 34th Street, PHB                                                            Schedule E/F, line    4.15
                 New York, NY 10001
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.38     Ebay Wanted, Inc                                                                   Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.35
                 900 Dogwood Drive
                                                                                                    Schedule G
                 Bldg. 8, Apt. 138
                                                                                                   Town of Stratford
                 Delray Beach, FL 33483




        3.39     Ebay Wanted, Inc.                                                                  Schedule D, line
                 Successor by Merger to RIO Inc.                                                    Schedule E/F, line    4.25
                 c/o Agent for Service: EJB Corporate Ser
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   Manuel Moutinho
                 Fairfield, CT 06825




        3.40     Ebay Wanted, Inc.                                                                  Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.35
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   Town of Stratford
                 Fairfield, CT 06825




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 6 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 44 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.41     Ebay Wanted, Inc.                                                                  Schedule D, line
                 co: Agent for Service: EJB Corporate                                               Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




        3.42     Ebay Wanted, Inc.                                                                  Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 900 Dogwood Drive
                                                                                                    Schedule G
                 Bldg. 8, Apt. 138
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Delray Beach, FL 33483




        3.43     Ebay Wanted, Inc.                                                                  Schedule D, line
                 Successor by Merger to RIO Inc.                                                    Schedule E/F, line    4.15
                 Attn: Pres. Off. Mgr. or Acct. Rep
                                                                                                    Schedule G
                 900 Dogwood Drive, Bldg. 8, Apt 138
                                                                                                   Eric Moutinho, Trustee for Baldwin
                 Delray Beach, FL 33483




        3.44     Ebay Wanted, Inc.                                                                  Schedule D, line
                 Successor by Merger toCity Streets, Inc.                                           Schedule E/F, line    4.15
                 Attn: Pres. Off. Mgr. or Acct. Rep.
                                                                                                    Schedule G
                 900 Dogwood Dr., Bldg. 8, Apt. 138
                                                                                                   Eric Moutinho, Trustee for Baldwin
                 Delray Beach, FL 33483




        3.45     Ebay Wanted, Inc.                                                                  Schedule D, line
                 Successor by Merger Cell Phone Club, Inc                                           Schedule E/F, line    4.15
                 Attn: Pres. Off, Mgr. or Acct. Rep.
                                                                                                    Schedule G
                 900 Dogwood Dr., Bldg. 8, Apt. 138
                                                                                                   Eric Moutinho, Trustee for Baldwin
                 Delray Beach, FL 33483




        3.46     Ebay Wanted, Inc. Successor by Merger                                              Schedule D, line
                 to Millionair Inc                                                                  Schedule E/F, line    4.25
                 c/o Agent for Services: EJB Corporate Se
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   Manuel Moutinho
                 Fairfield, CT 06824




        3.47     Ebay Wanted, Inc. Successor by Merger to                                           Schedule D, line
                 Out Law Boxing Kats, Inc.                                                          Schedule E/F, line    4.15
                 Attn: Pres. Off. Mg. or Acct. Rep.
                                                                                                    Schedule G
                 900 Dogwood Dr., Bldg. 8, Apt. 138
                                                                                                   Eric Moutinho, Trustee for Baldwin
                 Delray Beach, FL 33483



    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 7 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 45 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:


        3.48     Greenwood Estates, Inc.                                                            Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.25
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   Manuel Moutinho
                 Fairfield, CT 06825




        3.49     Gus Curcio Jr.                                                                     Schedule D, line
                 3010 Huntington Road                                                               Schedule E/F, line    4.38
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.50     Gus Curcio, Jr.                                                                    Schedule D, line
                 310 Huntington Road                                                                Schedule E/F, line    4.15
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.51     Gus Curcio, Sr.                                                                    Schedule D, line
                 1110 Chapel Street                                                                 Schedule E/F, line    4.15
                 Stratford, CT 06615
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.52     I William Street, Inc.                                                             Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.15
                 520B Success Avenue
                                                                                                    Schedule G
                 Bridgeport, CT 06610
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.53     IP Media Products, LLC                                                             Schedule D, line
                 c/o Agent for Service: Dean Moccia                                                 Schedule E/F, line    4.34
                 128 Juniper Drive
                                                                                                    Schedule G
                 Milford, CT 06460
                                                                                                   The Bank of New York FKA The Bank of NY



        3.54     IP Media Products, LLC                                                             Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.34
                 128 Juniper Drive
                                                                                                    Schedule G
                 Milford, CT 06460
                                                                                                   The Bank of New York FKA The Bank of NY




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 8 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 46 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.55     Janet Kish, Heir and/or Beneficiary of                                             Schedule D, line
                 the Estate of Faye Kish                                                            Schedule E/F, line    4.38
                 9904 Lake Drive
                                                                                                    Schedule G
                 Brooksville, FL 34613
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.56     JD's Cafe I, Inc.                                                                  Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.34
                 Services, LLC
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   The Bank of New York FKA The Bank of NY
                 Fairfield, CT 06824




        3.57     JRB Holding Co, LLC                                                                Schedule D, line
                 c/o Agent for Service: James R. Barrett                                            Schedule E/F, line    4.34
                 965 Whippoorwill Lane
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   The Bank of New York FKA The Bank of NY



        3.58     JRB Holding Co, LLC                                                                Schedule D, line
                 c/o Agent for Service: James R. Barrett                                            Schedule E/F, line    4.35
                 965 Whippoorwill Lane
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   Town of Stratford



        3.59     JRB Holding Co, LLC                                                                Schedule D, line
                 c/o Agent for Service: James R. Barrett                                            Schedule E/F, line    4.38
                 965 Whippoorwill Lane
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.60     JRB Holding Co., Inc.                                                              Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.15
                 80 Shoreline Drive
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.61     Julia Kish, Heir and or Beneficiary of                                             Schedule D, line
                 the Estate of Faye Kish                                                            Schedule E/F, line    4.38
                 1110 Chapel Street
                                                                                                    Schedule G
                 Stratford, CT 06614
                                                                                                   W.P.C.A. for the City of Bridgeport




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 9 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 47 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.62     Keepers, Inc.                                                                      Schedule D, line
                 Agent-EJB Corporate Services, LLC                                                  Schedule E/F, line     4.39
                 921 Valley Road
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   Yaritza Reyes



        3.63     Keepers, Inc.                                                                      Schedule D, line
                 Agent-EJB Corporate Services, LLC                                                  Schedule E/F, line     4.10
                 921 Valley Road
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   Crystal Horrocks



        3.64     Keepers, Inc.                                                                      Schedule D, line
                 Agent-EJB Corporate Services, LLC                                                  Schedule E/F, line     4.12
                 921 Valley Road
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   Dina Danielle Caviello



        3.65     Keepers, Inc.                                                                      Schedule D, line
                 Agent-EJB Corporate Services, LLC                                                  Schedule E/F, line     4.19
                 921 Valley Road
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   Jacqueline Green



        3.66     Keepers, Inc.                                                                      Schedule D, line
                 Agent-EJB Corporate Services, LLC                                                  Schedule E/F, line     4.31
                 921 Valley Road
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   Sugeily Ortiz



        3.67     Keepers, Inc.                                                                      Schedule D, line
                 Agent-EJB Corporate Services, LLC                                                  Schedule E/F, line     4.40
                 921 Valley Road
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   Zuleyma Bella Lopez



        3.68     Lewis Kish, Heir and/or Beneficiary of                                             Schedule D, line
                 the Estate of Faye Kish                                                            Schedule E/F, line     4.38
                 147 Perry Street
                                                                                                    Schedule G
                 Fairfield, CT 06824
                                                                                                   W.P.C.A. for the City of Bridgeport




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 10 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 48 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.69     Main Street Business Management, Inc.                                              Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.34
                 Services, LLC
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   The Bank of New York FKA The Bank of NY
                 Fairfield, CT 06824




        3.70     Main Street Business Management, Inc.                                              Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.25
                 Services, LLC
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   Manuel Moutinho
                 Fairfield, CT 06824




        3.71     Mamie M. Colacurcio                                                                Schedule D, line
                 59 Marsh Street                                                                    Schedule E/F, line    4.35
                 Easton, CT 06612
                                                                                                    Schedule G
                                                                                                   Town of Stratford



        3.72     Manuel Moutinho, as Trustee for Mark                                               Schedule D, line
                 IV Construction Co. Innc. 401K Plan                                                Schedule E/F, line    4.38
                 3 Main Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.73     Millionair Club Inc.                                                               Schedule D, line
                 Attn: Pres. off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.74     Millionair Club Inc.                                                               Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06825




        3.75     Oronoque 15, LLC                                                                   Schedule D, line
                 c/o Agent for Services: EJB Corporate                                              Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Psot Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 11 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 49 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.76     Oronoque 15. LLC                                                                   Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.77     Oul Law Boxing Kats Inc.                                                           Schedule D, line
                 c/o: Agent for Service: EJB Corporate                                              Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




        3.78     Out Law Boxing Kats Inc.                                                           Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.79     Pleasant Moments Cafe, Inc.                                                        Schedule D, line
                 Attn: Pres. off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.15
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.80     Portfolio Recovery Associates, LLC                                                 Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.36
                 120 Corporate Blvd. Suite 100
                                                                                                    Schedule G
                 Norfolk, VA 23502
                                                                                                   US Bank Trust



        3.81     Red Buff Rita Inc.                                                                 Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.35
                 Services, LLC
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   Town of Stratford
                 Fairfield, CT 06824




        3.82     Red Buff Rita Inc.                                                                 Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.35
                 1110 Chapel Street
                                                                                                    Schedule G
                 Stratford, CT 06614
                                                                                                   Town of Stratford




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 12 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 50 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.83     Red Buff Rita Inc.                                                                 Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 1110 Chapel Street
                                                                                                    Schedule G
                 Stratford, CT 06614
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.84     Red Buff Rita Inc.                                                                 Schedule D, line
                 c/o Agent for Service: EJB Corporate                                               Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




        3.85     Red Buff Rita Inc.                                                                 Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.15
                 1110 Chapel Street
                                                                                                    Schedule G
                 Stratford, CT 06614
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.86     Red Rose, Inc. dba Pleasant Moments                                                Schedule D, line
                 35 Light Street                                                                    Schedule E/F, line    4.15
                 Stratford, CT 06615
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.87     Regensburger Enterprises Inc.                                                      Schedule D, line
                 Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.38
                 33-A Light Street
                                                                                                    Schedule G
                 Stratford, CT 06615
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.88     Regensburger Enterprses, Inc.                                                      Schedule D, line
                 c/o: Agent for Service: EJB Corporate                                              Schedule E/F, line    4.38
                 Services, LLC
                                                                                                    Schedule G
                 1150 Post Road
                                                                                                   W.P.C.A. for the City of Bridgeport
                 Fairfield, CT 06824




        3.89     Richard Urban                                                                      Schedule D, line
                 33 Light Street                                                                    Schedule E/F, line    4.34
                 Stratford, CT 06615
                                                                                                    Schedule G
                                                                                                   The Bank of New York FKA The Bank of NY




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 13 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 51 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.90     Richard Urban                                                                      Schedule D, line
                 15 White Plains Road                                                               Schedule E/F, line    4.25
                 Trumbull, CT 06611-1100
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



        3.91     Richard Urban                                                                      Schedule D, line
                 94 Waldoboro Road                                                                  Schedule E/F, line    4.25
                 Jefferson, ME 04348
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



        3.92     Richard Urban                                                                      Schedule D, line
                 15 White Plains Road                                                               Schedule E/F, line    4.38
                 Trumbull, CT 06611-1100
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.93     Richard Urban                                                                      Schedule D, line
                 94 Waldoboro Road                                                                  Schedule E/F, line    4.38
                 Jefferson, ME 04348
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.94     Richard Urban                                                                      Schedule D, line
                 184 Rockland Avenue                                                                Schedule E/F, line    4.38
                 Stratford, CT 06614-4000
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.95     Richard Urban                                                                      Schedule D, line
                 33 Light Street                                                                    Schedule E/F, line    4.15
                 Stratford, CT 06615
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.96     Robin Cummings                                                                     Schedule D, line
                 824 Saw Mill Road                                                                  Schedule E/F, line    4.34
                 West Haven, CT 06516
                                                                                                    Schedule G
                                                                                                   The Bank of New York FKA The Bank of NY



        3.97     Robin Cummings                                                                     Schedule D, line
                 929 White Plains Road                                                              Schedule E/F, line    4.25
                 Trumbull, CT 06611
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 14 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 52 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
        3.98     Robin Cummings                                                                     Schedule D, line
                 1333 James Farm Road                                                               Schedule E/F, line    4.25
                 Stratford, CT 06614
                                                                                                    Schedule G
                                                                                                   Manuel Moutinho



        3.99     Robin Cummings                                                                     Schedule D, line
                 824 Saw Mill Road                                                                  Schedule E/F, line    4.35
                 West Haven, CT 06516
                                                                                                    Schedule G
                                                                                                   Town of Stratford



        3.10     Robin Cummings                                                                     Schedule D, line
        0        824 Saw Mill Road                                                                  Schedule E/F, line    4.38
                 West Haven, CT 06516
                                                                                                    Schedule G
                                                                                                   W.P.C.A. for the City of Bridgeport



        3.10     Robin Cummings                                                                     Schedule D, line
        1        824 Saw Mill Road                                                                  Schedule E/F, line    4.15
                 West Haven, CT 06516
                                                                                                    Schedule G
                                                                                                   Eric Moutinho, Trustee for Baldwin



        3.10     Roger K. Colacurcio                                                                Schedule D, line
        2        59 Marsh Street                                                                    Schedule E/F, line    4.35
                 Easton, CT 06612
                                                                                                    Schedule G
                                                                                                   Town of Stratford



        3.10     Rose Tiso & Co, LLC                                                                Schedule D, line
        3        c/o Agent for Service: Parrett, Porto,                                             Schedule E/F, line    4.35
                 Parese & Colwell, P.C.
                                                                                                    Schedule G
                 2318 Whitney Avenue
                                                                                                   Town of Stratford
                 Hamden, CT 06518




        3.10     Rose Tiso & Co, LLC                                                                Schedule D, line
        4        Attn: Pres. Off. mgr. or Acct. Rep.                                                Schedule E/F, line    4.35
                 48 Wildwood Ave.
                                                                                                    Schedule G
                 Milford, CT 06460
                                                                                                   Town of Stratford



        3.10     State of CT Dept. of Revenue Services                                              Schedule D, line
        5        Attn: Pres. Off. Mgr. or ACct. Rep.                                                Schedule E/F, line    4.38
                 450 Columbus Blvd.
                                                                                                    Schedule G
                 Hartford, CT 06106
                                                                                                   W.P.C.A. for the City of Bridgeport



    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 15 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20    Entered 10/12/20 22:02:29              Page 53 of 90

     Debtor 1 Joseph D. Regensburger, III                                                     Case number (if known)



                Additional Page to List More Codebtors
                 Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:


        3.10     Success Inc.                                                                       Schedule D, line
        6        c/o Agent for Service: EJP Corporate                                               Schedule E/F, line    4.25
                 Services
                                                                                                    Schedule G
                 921 Valley Road
                                                                                                   Manuel Moutinho
                 Fairfield, CT 06824




        3.10     Tara Theodore                                                                      Schedule D, line
        7        31 Cerretta Street                                                                 Schedule E/F, line    4.36
                 Stamford, CT 06907
                                                                                                    Schedule G
                                                                                                   US Bank Trust



        3.10     Thomas Theodore                                                                    Schedule D, line
        8        31 Cerretta Street                                                                 Schedule E/F, line    4.36
                 Stamford, CT 06907
                                                                                                    Schedule G
                                                                                                   US Bank Trust



        3.10     U.S. of America-Dept of Treasury                                                   Schedule D, line
        9        c/o Attorney General                                                               Schedule E/F, line    4.35
                 950 Pennsylvania Avenue
                                                                                                    Schedule G
                 Washington, DC 20530
                                                                                                   Town of Stratford



        3.11     U.S. of America-Dept. of Treasury                                                  Schedule D, line
        0        Attn: Pres. Off. Mgr. or Acct. Rep.                                                Schedule E/F, line    4.34
                 1500 Pennsylvania Avenue, N.W.
                                                                                                    Schedule G
                 Washington, DC 20220
                                                                                                   The Bank of New York FKA The Bank of NY



        3.11     Yellow Rose, Inc. Successor by Merger to                                           Schedule D, line
        1        CT Amusement Inc. fka Pay Phones Plus In                                           Schedule E/F, line    4.15
                 Attn: Pres. Off. Mgr. or Acct. Rep.
                                                                                                    Schedule G
                 33-A Light Street
                                                                                                   Eric Moutinho, Trustee for Baldwin
                 Stratford, CT 06615-8000




    Official Form 106H                                                         Schedule H: Your Codebtors                              Page 16 of 16
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                Doc 1      Filed 10/12/20         Entered 10/12/20 22:02:29                    Page 54 of 90



     Fill in this information to identify your case:

     Debtor 1                      Joseph D. Regensburger, III

     Debtor 2
     (Spouse, if filing)

     United States Bankruptcy Court for the:       DISTRICT OF CONNECTICUT

     Case number                                                                                            Check if this is:
     (If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                               13 income as of the following date:

     Official Form 106I                                                                                        MM / DD/ YYYY
     Schedule I: Your Income                                                                                                                           12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

     Part 1:               Describe Employment

     1.     Fill in your employment
            information.                                                Debtor 1                                  Debtor 2 or non-filing spouse

            If you have more than one job,                               Employed                                 Employed
            attach a separate page with           Employment status
            information about additional                                 Not employed                             Not employed
            employers.
                                                  Occupation                                                      Paraprofessional
            Include part-time, seasonal, or
            self-employed work.                   Employer's name                                                 Fairfield Public Schools

            Occupation may include student        Employer's address
                                                                                                                  501 Kings Hwy E #210,
            or homemaker, if it applies.
                                                                                                                  Fairfield, CT 06825

                                                  How long employed there?

     Part 2:               Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1       For Debtor 2 or
                                                                                                                             non-filing spouse

            List monthly gross wages, salary, and commissions (before all payroll
     2.     deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $             0.00     $         1,856.25

     3.     Estimate and list monthly overtime pay.                                             3.   +$             0.00     +$             0.00

     4.     Calculate gross Income. Add line 2 + line 3.                                        4.    $          0.00            $   1,856.25




    Official Form 106I                                                       Schedule I: Your Income                                                page 1
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
            Case 20-50868                Doc 1      Filed 10/12/20           Entered 10/12/20 22:02:29                         Page 55 of 90


     Debtor 1   Joseph D. Regensburger, III                                                           Case number (if known)



                                                                                                       For Debtor 1             For Debtor 2 or
                                                                                                                                non-filing spouse
          Copy line 4 here                                                                     4.      $              0.00      $         1,856.25

     5.   List all payroll deductions:
          5a.    Tax, Medicare, and Social Security deductions                                 5a.     $              0.00      $           165.84
          5b.    Mandatory contributions for retirement plans                                  5b.     $              0.00      $             0.00
          5c.    Voluntary contributions for retirement plans                                  5c.     $              0.00      $            92.82
          5d.    Required repayments of retirement fund loans                                  5d.     $              0.00      $             0.00
          5e.    Insurance                                                                     5e.     $              0.00      $             0.00
          5f.    Domestic support obligations                                                  5f.     $              0.00      $             0.00
          5g.    Union dues                                                                    5g.     $              0.00      $             0.00
          5h.    Other deductions. Specify:                                                    5h.+    $              0.00 +    $             0.00
     6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $               0.00      $           258.66
     7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $               0.00      $        1,597.59
     8.   List all other income regularly received:
          8a. Net income from rental property and from operating a business,
                 profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                           8a.     $              0.00      $                0.00
          8b. Interest and dividends                                                           8b.     $              0.00      $                0.00
          8c.    Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                          8c.     $             0.00       $                0.00
          8d. Unemployment compensation                                                        8d.     $             0.00       $                0.00
          8e. Social Security                                                                  8e.     $         1,274.00       $                0.00
          8f.    Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify:                                                                      8f.  $                 0.00   $                   0.00
          8g. Pension or retirement income                                                     8g. $                  0.00   $                   0.00
          8h. Other monthly income. Specify:                                                   8h.+ $                 0.00 + $                   0.00

     9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,274.00       $                 0.00

     10. Calculate monthly income. Add line 7 + line 9.                                    10. $           1,274.00 + $          1,597.59 = $            2,871.59
         Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
     11. State all other regular contributions to the expenses that you list in Schedule J.
         Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
         other friends or relatives.
         Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
         Specify:                                                                                                                  11. +$                    0.00

     12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
         Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
         applies                                                                                                                      12.    $           2,871.59
                                                                                                                                            Combined
                                                                                                                                            monthly income
     13. Do you expect an increase or decrease within the year after you file this form?
              No.
              Yes. Explain:




    Official Form 106I                                                      Schedule I: Your Income                                                       page 2
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
            Case 20-50868                 Doc 1          Filed 10/12/20                  Entered 10/12/20 22:02:29                     Page 56 of 90



      Fill in this information to identify your case:

      Debtor 1              Joseph D. Regensburger, III                                                            Check if this is:
                                                                                                                    An amended filing
      Debtor 2                                                                                                      A supplement showing postpetition chapter
      (Spouse, if filing)                                                                                              13 expenses as of the following date:

      United States Bankruptcy Court for the:    DISTRICT OF CONNECTICUT                                                     MM / DD / YYYY

      Case number
      (If known)



      Official Form 106J
      Schedule J: Your Expenses                                                                                                                                 12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

      Part 1:   Describe Your Household
      1. Is this a joint case?
             No. Go to line 2.
             Yes. Does Debtor 2 live in a separate household?
                   No
                   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
      2.    Do you have dependents?              No
            Do not list Debtor 1 and             Yes.   Fill out this information for     Dependent’s relationship to          Dependent’s    Does dependent
            Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2                 age            live with you?

            Do not state the                                                                                                                    No
            dependents names.                                                                                                                   Yes
                                                                                                                                                No
                                                                                                                                                Yes
                                                                                                                                                No
                                                                                                                                                Yes
                                                                                                                                                No
                                                                                                                                                Yes
      3.    Do your expenses include                    No
            expenses of people other than
            yourself and your dependents?               Yes

      Part 2:    Estimate Your Ongoing Monthly Expenses
      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.

      Include expenses paid for with non-cash government assistance if you know
      the value of such assistance and have included it on Schedule I: Your Income
      (Official Form 106I.)                                                                                                         Your expenses


      4.    The rental or home ownership expenses for your residence. Include first mortgage
            payments and any rent for the ground or lot.                                                            4. $                            2,470.00

            If not included in line 4:

            4a. Real estate taxes                                                                                 4a.    $                              0.00
            4b. Property, homeowner’s, or renter’s insurance                                                      4b.    $                              0.00
            4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                              0.00
            4d. Homeowner’s association or condominium dues                                                       4d.    $                              0.00
      5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                              0.00




      Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
            Case 20-50868                 Doc 1         Filed 10/12/20               Entered 10/12/20 22:02:29                         Page 57 of 90


      Debtor 1     Joseph D. Regensburger, III                                                               Case number (if known)

      6.    Utilities:
            6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
            6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
            6c.     Telephone, cell phone, Internet, satellite, and cable services                 6c. $                                                   0.00
            6d. Other. Specify:                                                                    6d. $                                                   0.00
      7.    Food and housekeeping supplies                                                           7. $                                                800.00
      8.    Childcare and children’s education costs                                                 8. $                                                  0.00
      9.    Clothing, laundry, and dry cleaning                                                      9. $                                                300.00
      10.   Personal care products and services                                                    10. $                                                 200.00
      11.   Medical and dental expenses                                                            11. $                                                  60.00
      12.   Transportation. Include gas, maintenance, bus or train fare.
            Do not include car payments.                                                           12. $                                                 250.00
      13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
      14.   Charitable contributions and religious donations                                       14. $                                                   0.00
      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.
            15a. Life insurance                                                                  15a. $                                                    0.00
            15b. Health insurance                                                                15b. $                                                    0.00
            15c. Vehicle insurance                                                               15c. $                                                   31.50
            15d. Other insurance. Specify:                                                       15d. $                                                    0.00
      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                               16. $                                                    0.00
      17.   Installment or lease payments:
            17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
            17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
            17c. Other. Specify:                                                                 17c. $                                                     0.00
            17d. Other. Specify:                                                                 17d. $                                                     0.00
      18.   Your payments of alimony, maintenance, and support that you did not report as
            deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
      19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
            Specify:                                                                               19.
      20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
            20a. Mortgages on other property                                                     20a. $                                                    0.00
            20b. Real estate taxes                                                               20b. $                                                    0.00
            20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
            20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
            20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
      21.   Other: Specify:     Wife's vehicle                                                     21. +$                                                685.40
      22. Calculate your monthly expenses
          22a. Add lines 4 through 21.                                                                                     $                       5,046.90
          22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
            22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,046.90
      23. Calculate your monthly net income.
          23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,871.59
          23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,046.90

            23c. Subtract your monthly expenses from your monthly income.
                 The result is your monthly net income.                                                           23c. $                             -2,175.31

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?
            For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
            modification to the terms of your mortgage?
             No.
             Yes.              Explain here:




      Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
                Case 20-50868                  Doc 1          Filed 10/12/20        Entered 10/12/20 22:02:29                    Page 58 of 90




     Fill in this information to identify your case:

     Debtor 1                    Joseph D. Regensburger, III
                                 First Name                     Middle Name             Last Name

     Debtor 2
     (Spouse if, filing)         First Name                     Middle Name             Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                        12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                           Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


                   No

             Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.

            X                                                                           X
                  Joseph D. Regensburger, III                                               Signature of Debtor 2
                  Signature of Debtor 1

                  Date       October 9, 2020                                                Date




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20             Entered 10/12/20 22:02:29                      Page 59 of 90




     Fill in this information to identify your case:

     Debtor 1                  Joseph D. Regensburger, III
                               First Name                       Middle Name                  Last Name

     Debtor 2
     (Spouse if, filing)       First Name                       Middle Name                  Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                   amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

     Part 1:        Give Details About Your Marital Status and Where You Lived Before

    1.     What is your current marital status?

                  Married
            Not married
    2.     During the last 3 years, have you lived anywhere other than where you live now?

                  No
            Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
            Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                     lived there                                                                      lived there

    3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
    states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

                  No
            Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

     Part 2         Explain the Sources of Your Income

    4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
                  Yes. Fill in the details.

                                                       Debtor 1                                                        Debtor 2
                                                       Sources of income                Gross income                   Sources of income               Gross income
                                                       Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                        exclusions)                                                    and exclusions)

     For the calendar year before that:                 Wages, commissions,                               $0.00        Wages, commissions,                 $15,042.00
     (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                        Operating a business                                           Operating a business




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20             Entered 10/12/20 22:02:29                      Page 60 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                 Case number (if known)



    5.    Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
          and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
          winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
               Yes. Fill in the details.

                                                       Debtor 1                                                        Debtor 2
                                                       Sources of income                Gross income from              Sources of income            Gross income
                                                       Describe below.                  each source                    Describe below.              (before deductions
                                                                                        (before deductions and                                      and exclusions)
                                                                                        exclusions)
     From January 1 of current year until Social Security                                           $10,192.00
     the date you filed for bankruptcy:   Benefits

     For last calendar year:                           Social Security                              $12,673.00
     (January 1 to December 31, 2019 )                 Benefits

     For the calendar year before that:                Social Security                                     $0.00
     (January 1 to December 31, 2018 )                 Benefits


     Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

    6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                     individual primarily for a personal, family, or household purpose.”

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.         Go to line 7.
                          Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                     not include payments to an attorney for this bankruptcy case.
                         * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

               Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                             No.      Go to line 7.
                          Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                         paid            still owe

    7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
          Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
          of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
          a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
          alimony.

               No
           Yes. List all payments to an insider.
           Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                         paid            still owe




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20              Entered 10/12/20 22:02:29                     Page 61 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                 Case number (if known)



    8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
          insider?
          Include payments on debts guaranteed or cosigned by an insider.

               No
           Yes. List all payments to an insider
           Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                         paid            still owe      Include creditor's name

     Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

    9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
          modifications, and contract disputes.

           No
               Yes. Fill in the details.
           Case title                                                Nature of the case         Court or agency                         Status of the case
           Case number
           The Bank of New York Mellon FKA                           Foreclosure                Bridgeport Superior Court                  Pending
           The Bank of New Yorll v.                                                             1061 Main St.                            On appeal
           Albuquerque, Alvaro Et Al                                                            Bridgeport, CT 06604
                                                                                                                                         Concluded
           FBT-CV19-6086762-S

           Moutinho, Manuel v. MaIn Street                           Foreclosure                Bridgeport Superior Court                  Pending
           Business Management, Inc. Et Al                                                      1061 Main St.                            On appeal
           FBT-CV19-6088316-S                                                                   Bridgeport, CT 06604
                                                                                                                                         Concluded

           Town of Stratford v. 500 North                            Collection                 Bridgeport Superior Court                  Pending
           Avenue, LLC Et Al                                                                    1061 Main St.                            On appeal
           FBT-CV19-6087163-S                                                                   Bridgeport, CT 06604
                                                                                                                                         Concluded

           Moutinho, Eric, Trustee For                               Foreclosure                Bridgeport Superior Court                  Pending
           Baldwin Station LLC Profit Sharing                                                   1061 Main St.                            On appeal
           Plan v. 1 William Street, Inc. Et Al                                                 Bridgeport, CT 06604
                                                                                                                                         Concluded
           FBT-CV19-6092112-S

           Cazenovia Creek Funding I, LLC v.                         Foreclosure                Bridgeport Superior Court                Pending
           Main Street Business Management,                                                     1061 Main St.                            On appeal
           Inc. Et Al                                                                           Bridgeport, CT 06604                       Concluded
           FBT-CV18-6079048-S

           Water Pollution Control Authority                         Foreclosure                Bridgeport Superior Court                Pending
           For The City Of Bridgeoprt v. Ebay                                                   1061 Main St.                            On appeal
           Wanted Inc. Et Al                                                                    Bridgeport, CT 06604                       Concluded
           FBT-CV18-6081253-S

           UB Bank Trust, N.A. et al vs.                             Foreclosure                Bridgeport Superior Court                Pending
           Theodore, Tara et al                                                                 1061 Main Street                         On appeal
           FBT-CV14-6047133-S                                                                   Bridgeport, CT 06604                       Concluded


           Horrocks, Crydtal Et Al v. Keepers,                       Torts                      New Haven Superior Court                   Pending
           Inc.Et Al                                                                            235 Vhurch Street                        On appeal
           NNH-CV15-6054684-S                                                                   New Haven, CT 06510
                                                                                                                                         Concluded




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20             Entered 10/12/20 22:02:29                       Page 62 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                 Case number (if known)



    10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
        Check all that apply and fill in the details below.

               No. Go to line 11.
           Yes. Fill in the information below.
           Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                            property
                                                                     Explain what happened

    11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
        accounts or refuse to make a payment because you owed a debt?
               No
           Yes. Fill in the details.
           Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                                  taken

    12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
        court-appointed receiver, a custodian, or another official?

               No
           Yes
     Part 5:      List Certain Gifts and Contributions

    13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
               No
           Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
           per person                                                                                                             the gifts

           Person to Whom You Gave the Gift and
           Address:

    14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
               No
           Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
           more than $600                                                                                                         contributed
           Charity's Name
           Address (Number, Street, City, State and ZIP Code)

     Part 6:      List Certain Losses

    15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
        or gambling?

               No
           Yes. Fill in the details.
           Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
           how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                                insurance claims on line 33 of Schedule A/B: Property.

     Part 7:      List Certain Payments or Transfers

    16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
        consulted about seeking bankruptcy or preparing a bankruptcy petition?
        Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
               Yes. Fill in the details.
           Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
           Address                                                       transferred                                              or transfer was           payment
           Email or website address                                                                                               made
           Person Who Made the Payment, if Not You
    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20             Entered 10/12/20 22:02:29                       Page 63 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                 Case number (if known)



           Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
           Address                                                       transferred                                              or transfer was              payment
           Email or website address                                                                                               made
           Person Who Made the Payment, if Not You
           Charmoy & Charmoy                                             $2975 costs and fees                                     2020                            $0.00
           1700 Post Road, Suite C-9
           Fairfield, CT 06824-5726
           scottcharmoy@charmoy.com


    17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.

               No
           Yes. Fill in the details.
           Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
           Address                                                       transferred                                              or transfer was              payment
                                                                                                                                  made

    18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
        transferred in the ordinary course of your business or financial affairs?
        Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
        include gifts and transfers that you have already listed on this statement.
         No
               Yes. Fill in the details.
           Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
           Address                                                       property transferred                       payments received or debts      made
                                                                                                                    paid in exchange
           Person's relationship to you
           Jadis, LLC                                                    71-75 William Street,                      None                            2/26/20
                                                                         Bridgeport, CT - no equity.
                                                                         Law day on property ran 3 2
           None                                                          2020.


    19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
        beneficiary? (These are often called asset-protection devices.)
               No
           Yes. Fill in the details.
           Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                    made

     Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

    20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
        sold, moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
        houses, pension funds, cooperatives, associations, and other financial institutions.
         No
               Yes. Fill in the details.
           Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
           Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
           Code)                                                                                                            moved, or                         transfer
                                                                                                                            transferred
           Citizens Bank                                             XXXX-1817                  Checking                   8/2020                          Unknown
           215 Cherry Street                                                                    Savings
           Dorado, PR 00646
                                                                                                Money Market
                                                                                                Brokerage
                                                                                                Other


    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20               Entered 10/12/20 22:02:29                         Page 64 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                      Case number (if known)



    21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
        cash, or other valuables?

               No
           Yes. Fill in the details.
           Name of Financial Institution                                 Who else had access to it?                 Describe the contents              Do you still
           Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                have it?
                                                                         State and ZIP Code)


    22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

               No
           Yes. Fill in the details.
           Name of Storage Facility                                      Who else has or had access                 Describe the contents              Do you still
           Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                         Address (Number, Street, City,
                                                                         State and ZIP Code)


     Part 9:      Identify Property You Hold or Control for Someone Else

    23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
        for someone.

               No
           Yes. Fill in the details.
           Owner's Name                                                  Where is the property?                     Describe the property                          Value
           Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                         Code)

     Part 10:     Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

         Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
          toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
          regulations controlling the cleanup of these substances, wastes, or material.
         Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
          to own, operate, or utilize it, including disposal sites.
         Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
          hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

    24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

               No
           Yes. Fill in the details.
           Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
           Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                         ZIP Code)

    25. Have you notified any governmental unit of any release of hazardous material?

               No
           Yes. Fill in the details.
           Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
           Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                         ZIP Code)




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
              Case 20-50868                    Doc 1          Filed 10/12/20              Entered 10/12/20 22:02:29                     Page 65 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                 Case number (if known)



    26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

               No
           Yes. Fill in the details.
           Case Title                                                    Court or agency                       Nature of the case                    Status of the
           Case Number                                                   Name                                                                        case
                                                                         Address (Number, Street, City,
                                                                         State and ZIP Code)


     Part 11:     Give Details About Your Business or Connections to Any Business

    27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 12.
               Yes. Check all that apply above and fill in the details below for each business.
           Business Name                                             Describe the nature of the business             Employer Identification number
           Address                                                                                                   Do not include Social Security number or ITIN.
           (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
           Pawn Pro Inc.                                                                                             EIN:         XX-XXXXXXX
           2012 Boston Avenue
           Bridgeport, CT 06610                                                                                      From-To      2012-present

           Auto Sales & Service Inc.                                                                                 EIN:         XX-XXXXXXX
           520B Success Avenue
           Stratford, CT 06615                                                                                       From-To      2012-present

           EJB Corporate Services, LLC                                                                               EIN:
           921 Valley Road
           Fairfield, CT 06825                                                                                       From-To      2004-12

           Long Brook Station, LLC                                                                                   EIN:
           520 B Success Ave
           Bridgeport, CT 06610                                                                                      From-To      2014-2019


    28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
        institutions, creditors, or other parties.

               No
           Yes. Fill in the details below.
           Name                                                      Date Issued
           Address
           (Number, Street, City, State and ZIP Code)




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20             Entered 10/12/20 22:02:29                      Page 66 of 90
     Debtor 1      Joseph D. Regensburger, III                                                                 Case number (if known)




     Part 12:     Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


     Joseph D. Regensburger, III                                             Signature of Debtor 2
     Signature of Debtor 1

     Date     October 9, 2020                                                Date

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
     No
     Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     No
     Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20          Entered 10/12/20 22:02:29             Page 67 of 90


     Fill in this information to identify your case:

     Debtor 1                 Joseph D. Regensburger, III
                              First Name                        Middle Name               Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name               Last Name


     United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

     Case number
     (if known)
                                                                                                                               Check if this is an
                                                                                                                                  amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                  12/15


    If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
    You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
            whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
            on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
            write your name and case number (if known).

     Part 1:        List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.
        Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                                   secures a debt?                                    as exempt on Schedule C?

        Creditor's                                                             Surrender the property.                        No
        name:                                                                  Retain the property and redeem it.
                                                                               Retain the property and enter into a           Yes
        Description of                                                          Reaffirmation Agreement.
        property                                                               Retain the property and [explain]:
        securing debt:

        Creditor's                                                             Surrender the property.                        No
        name:                                                                  Retain the property and redeem it.
                                                                               Retain the property and enter into a           Yes
        Description of                                                          Reaffirmation Agreement.
        property                                                               Retain the property and [explain]:
        securing debt:

        Creditor's                                                             Surrender the property.                        No
        name:                                                                  Retain the property and redeem it.
                                                                               Retain the property and enter into a           Yes
        Description of                                                          Reaffirmation Agreement.
        property                                                               Retain the property and [explain]:
        securing debt:

        Creditor's                                                             Surrender the property.                        No


    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
               Case 20-50868                   Doc 1          Filed 10/12/20         Entered 10/12/20 22:02:29                     Page 68 of 90


     Debtor 1      Joseph D. Regensburger, III                                                           Case number (if known)


         name:                                                                Retain the property and redeem it.                      Yes
                                                                              Retain the property and enter into a
         Description of                                                          Reaffirmation Agreement.
         property                                                             Retain the property and [explain]:
         securing debt:



     Part 2:   List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                             Will the lease be assumed?

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Lessor's name:                                                                                                                No
     Description of leased
     Property:                                                                                                                     Yes

     Part 3:      Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.

     X                                                                                  X
           Joseph D. Regensburger, III                                                      Signature of Debtor 2
           Signature of Debtor 1

           Date        October 9, 2020                                                  Date




    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20     Entered 10/12/20 22:02:29                   Page 69 of 90


    Notice Required by 11 U.S.C. § 342(b) for
    Individuals Filing for Bankruptcy (Form 2010)


                                                                                              Chapter 7:         Liquidation
     This notice is for you if:
                                                                                                      $245      filing fee
            You are an individual filing for bankruptcy,
            and                                                                                        $75   administrative fee

            Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
            Consumer debts are defined in 11 U.S.C.
            § 101(8) as “incurred by an individual                                                    $335      total fee
            primarily for a personal, family, or
            household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                              difficulty preventing them from paying their debts
                                                                                              and who are willing to allow their nonexempt
     The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
     individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                              your debts discharged. The bankruptcy discharge
     Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
     one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                              for particular debts, and liens on property may still
            Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                              may have the right to foreclose a home mortgage or
            Chapter 11 - Reorganization                                                       repossess an automobile.

            Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                        for family farmers or                                                 certain kinds of improper conduct described in the
                        fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                              discharge.
            Chapter 13 - Voluntary repayment plan
                        for individuals with regular                                          You should know that even if you file chapter 7 and
                        income                                                                you receive a discharge, some debts are not
                                                                                              discharged under the law. Therefore, you may still
                                                                                              be responsible to pay:
     You should have an attorney review your
     decision to file for bankruptcy and the choice of                                            most taxes;
     chapter.
                                                                                                  most student loans;

                                                                                                  domestic support and property settlement
                                                                                                  obligations;




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20     Entered 10/12/20 22:02:29                  Page 70 of 90



            most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
            restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                              results of the Means Test, the U.S. trustee, bankruptcy
            certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
            papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                              motion is filed, the court will decide if your case should
     You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                              proceed under another chapter of the Bankruptcy
            fraud or theft;                                                                   Code.

            fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
            fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                              subject to your right to exempt the property or a portion
            intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                              property, and the proceeds from property that your
            death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
            motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
            from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                              household items or to receive some of the proceeds if
     If your debts are primarily consumer debts, the court                                    the property is sold.
     can dismiss your chapter 7 case if it finds that you have
     enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
     You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
     Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
     individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
     form will determine your current monthly income and                                      proceeds to your creditors.
     compare whether your income is more than the median
     income that applies in your state.

     If your income is not above the median for your state,
     you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
     the Chapter 7 Means Test Calculation (Official Form
     122A–2).
                                                                                                          $1,167    filing fee
     If your income is above the median for your state, you
     must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
     Calculation (Official Form 122A–2). The calculations on
                                                                                                          $1,717    total fee
     the form— sometimes called the Means Test—deduct
     from your income living expenses and payments on
                                                                                              Chapter 11 is often used for reorganizing a business,
     certain debts to determine any amount available to pay
                                                                                              but is also available to individuals. The provisions of
     unsecured creditors. If
                                                                                              chapter 11 are too complicated to summarize briefly.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20     Entered 10/12/20 22:02:29                 Page 71 of 90

            Read These Important Warnings

                 Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                 your property, you should hire an attorney and carefully consider all of your options before you file.
                 Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                 and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                 properly and protect you, your family, your home, and your possessions.

                 Although the law allows you to represent yourself in bankruptcy court, you should understand that
                 many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
                 or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
                 following all of the legal requirements.

                 You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                 necessary documents.

                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                 bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                 fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                              Under chapter 13, you must file with the court a plan
     Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
                 farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                              the court approves your plan, the court will allow you
                                                                                              to repay your debts, as adjusted by the plan, within 3
                       $200        filing fee                                                 years or 5 years, depending on your income and other
     +                  $75        administrative fee                                         factors.
                       $275        total fee
                                                                                              After you make all the payments under your plan,
     Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
     and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
     using future earnings and to discharge some debts that                                   pay include:
     are not paid.
                                                                                                     domestic support obligations,

                                                                                                     most student loans,
     Chapter 13: Repayment plan for
                 individuals with regular                                                            certain taxes,
                 income
                                                                                                     debts for fraud or theft,

                       $235        filing fee                                                        debts for fraud or defalcation while acting in a
     +                  $75        administrative fee                                                fiduciary capacity,
                       $310        total fee
                                                                                                     most criminal fines and restitution obligations,
     Chapter 13 is for individuals who have regular income
     and would like to pay all or part of their debts in                                             certain debts that are not listed in your
     installments over a period of time and to discharge                                             bankruptcy papers,
     some debts that are not paid. You are eligible for
     chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
     dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                     certain long-term secured debts.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20     Entered 10/12/20 22:02:29                Page 72 of 90

                                                                                              A married couple may file a bankruptcy case
                   Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                              each spouse lists the same mailing address on the
     Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
     you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
     creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
     general financial condition. The court may dismiss your                                  each spouse receive separate copies.
     bankruptcy case if you do not file this information within
     the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
     Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

     For more information about the documents and                                             The law generally requires that you receive a credit
     their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
     http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
     s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                              limited exceptions, you must receive it within the 180
                                                                                              days before you file your bankruptcy petition. This
     Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                              Internet.
            If you knowingly and fraudulently conceal assets
            or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
            of perjury—either orally or in writing—in                                         must complete a financial management instructional
            connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
            fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                              course.
            All information you supply in connection with a
            bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
            Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
            U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
            other offices and employees of the U.S.                                           .
            Department of Justice.
                                                                                              In Alabama and North Carolina, go to:
     Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                              BankruptcyResources/ApprovedCredit
     The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
     address you list on Voluntary Petition for Individuals
     Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
     that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
     Bankruptcy Rule 4002 requires that you notify the court                                  the list.
     of any changes in your address.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
                Case 20-50868                  Doc 1          Filed 10/12/20     Entered 10/12/20 22:02:29                    Page 73 of 90
    B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                         District of Connecticut
     In re       Joseph D. Regensburger, III                                                                      Case No.
                                                                                   Debtor(s)                      Chapter       7

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
    1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

                 FLAT FEE
                  For legal services, I have agreed to accept                                                 $                     2,975.00
                  Prior to the filing of this statement I have received                                       $                     2,975.00
                  Balance Due                                                                                 $                         0.00

              RETAINER
                  For legal services, I have agreed to accept and received a retainer of                      $
                  The undersigned shall bill against the retainer at an hourly rate of                        $
                  [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
                  fees and expenses exceeding the amount of the retainer.


    2.     $     335.00       of the filing fee has been paid.

    3.     The source of the compensation paid to me was:

                     Debtor            Other (specify):

    4.     The source of compensation to be paid to me is:

                     Debtor            Other (specify):

    5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                 copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

    6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
           d.    [Other provisions as needed]
                      Negotiations with creditors as necessary; attendance at hearings on reaffirmation agreements as necessary;
                      preparation and filing of uncontested lien avoidance motions pursuant to 11 USC 522(f)(2) on real property and/or
                      household goods. The above stated amount for fees also includes costs, including the filing fee and title
                      bringdowns on any real estate owned by the Debtor(s)

    7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                   Representation of the debtor(s) in any non dischargeability actions, objection to discharge actions, adversary
                   proceeding, or contested matter; 2004 examinations (including, if debtor is entity, 2004 examinations of any
                   principals of entity), contested lien avoidance proceedings; audits and/or inquiries by the U.S. Trustee's Office or
                   any other party regarding Statement of Income/means test issues; relief from stay proceedings, exemption
                   litigation, motions for contempt for violation of relief from stay, any other litigation, and any other matter for
                   which the undersigned has not been retained by written and executed retainer agreement.




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20       Entered 10/12/20 22:02:29             Page 74 of 90

     In re       Joseph D. Regensburger, III                                                             Case No.
                                                                   Debtor(s)

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                                 (Continuation Sheet)
                                                                               CERTIFICATION
           I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
     this bankruptcy proceeding.

         October 9, 2020
         Date                                                                       Scott M. Charmoy
                                                                                    Signature of Attorney
                                                                                    Charmoy & Charmoy
                                                                                    1700 Post Road, Suite C-9
                                                                                    Fairfield, CT 06824-5726
                                                                                    203-255-8100 Fax: 203-255-8101
                                                                                    scottcharmoy@charmoy.com
                                                                                    Name of law firm




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
             Case 20-50868                     Doc 1          Filed 10/12/20      Entered 10/12/20 22:02:29       Page 75 of 90




                                                                   United States Bankruptcy Court
                                                                         District of Connecticut
     In re      Joseph D. Regensburger, III                                                            Case No.
                                                                                    Debtor(s)          Chapter     7




                                                   VERIFICATION OF CREDITOR MATRIX


    The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



     Date: October 9, 2020
                                                                         Joseph D. Regensburger, III
                                                                         Signature of Debtor




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
            Case 20-50868        Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 76 of 90



        x
        a
        M
        s
        A
        o
        t
        i
        d
        e
        r
        C
        {
        1
        k
        b
        }




                                          500 North Ave, LLC
                                          Attn: Pres. Off. Mgr. or Acct Rep.
                                          520B Success Avenie
                                          Bridgeport, CT 06610


                                          500 North Avenue LLC
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          500 North Avenue, LLC
                                          Successor by Merger to Regensburger Ent.
                                          c/o Agent for Service: EJB Corporate Ser
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          500 North Avenue, LLC
                                          Successor by Merger to Regensburger Ent.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          520B Success Avenue
                                          Bridgeport, CT 06610


                                          Albina Pires
                                          47 St. Nicholas Drive
                                          Bridgeport, CT 06604


                                          Alvaro Albuquerque
                                          1 Cheshire Road
                                          Meriden, CT 06451


                                          American Express
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          200 Vesly Street
                                          New York, NY 10285


                                          American Tax Funding, LLC
                                          Attn: Pres. Off. Mgr. or Acct Rep.
                                          801 Maplewood Drive, Unit 4
                                          Jupiter, FL 33458


                                          AS Peleus, LLC
                                          c/o Andrew Barasom
                                          Seiger, Gfeller, & Laurie LLP
                                          977 Farmingto Avenue, Suite 200
                                          West Hartford, CT 06107
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 77 of 90




                                          AS Peleus, LLC
                                          c/o Agent for Service: Sec. of State
                                          30 Trinity Street
                                          Hartford, CT 06115


                                          AS Peleus. LLC
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          9400 SW Beaverton Hillsdale Hwy.
                                          Suite 131
                                          Beaverton, OR 97005


                                          Bank of America
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          100 North Tryon
                                          Charlotte, NC 28225


                                          Bendett and McHugh, PC
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          270 Farmington Ave., Suite 151
                                          Farmington, CT 06032


                                          Berchem Moses P.C.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          75 Broad Street
                                          Milford, CT 06460


                                          Boscov's
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          45 Perklomen Avenue
                                          Reading, PA 19606


                                          Bridgeport Redevelopment Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          520 Success Avenue
                                          Bridgeport, CT 06610


                                          Bridgeport Redevelopment Inc.
                                          c/o: Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06824


                                          Capital One
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          1680 Corporate One Drive
                                          Mc Lean, VA 22102
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 78 of 90




                                          Carl Kish, Heir and or Beneficiary of
                                          the Estate of Faye Kish
                                          386 Grovers Avenue
                                          Bridgeport, CT 06605


                                          Cell Phone Club Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615


                                          Cell Phone Club Inc.
                                          c/o: Agent for Service: EJb Corporate
                                          Servcies, LLC
                                          1150 Post Road
                                          Fairfield, CT 06824


                                          Chase
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 15368
                                          Wilmington, DE 19850


                                          Cirrus
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          200 Purchase Street
                                          Purchase, NY 10577


                                          Citi Card
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          388 Greenwich Street
                                          New York, NY 10013


                                          City Streets Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615


                                          City Streets Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Psot Road
                                          Fairfield, CT 06824


                                          Cohen & Wolf P.C.
                                          Attn: Pres. Off. Mgr. or Acct Rep.
                                          657 Orange Center Road
                                          Orange, CT 06477
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 79 of 90




                                          Credit One
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          6801 S Cimarron Rd.
                                          Las Vegas, NV 89113


                                          Crystal Horrocks
                                          56 Dickerman Street
                                          New Haven, CT 06511


                                          Ct Hand
                                          Attn: Pres. off. Mgr. or Acct. Rep.
                                          400 Post Road
                                          Fairfield, CT 06824


                                          Cummings Enterprises Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          520B Success Avenue
                                          Bridgeport, CT 06610


                                          Cummings Enterprises Inc.
                                          c/o Agent for Services: EJB Corporate
                                          Services, LLC
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          Dahill Donofrio
                                          1335 James farm Road
                                          Stratford, CT 06614


                                          Dahill Donofrio
                                          1 Greystone
                                          Shelton, CT 06484


                                          Daniel Green, Esq.
                                          2425 Post Road, Suite 301
                                          Southport, CT 06890


                                          Department of Public Facilities for the
                                          City of Bridgeport
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          999 Broad Street
                                          Bridgeport, CT 06604
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 80 of 90




                                          Department of Revenue Services
                                          Attn: Collections Unit Bankruptcy Team
                                          450 Columbus Blvd., Ste. 1
                                          Hartford, CT 06103-1837


                                          Dina Danielle Caviello
                                          1436 Wolcott Road
                                          Wolcott, CT 06716


                                          Discover
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 6103
                                          Carol Stream, IL 60197


                                          Dominique Worth a/k/a Dominique Brazier
                                          921 Valley Road
                                          Fairfield, CT 06825


                                          Dominique Worth a/k/a Dominique Brazier
                                          430 W. 34th Street, PHB
                                          New York, NY 10001


                                          Ebay Wanted, Inc
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          900 Dogwood Drive
                                          Bldg. 8, Apt. 138
                                          Delray Beach, FL 33483


                                          Ebay Wanted, Inc.
                                          Successor by Merger to RIO Inc.
                                          c/o Agent for Service: EJB Corporate Ser
                                          1150 Post Road
                                          Fairfield, CT 06825


                                          Ebay Wanted, Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06825


                                          Ebay Wanted, Inc.
                                          co: Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06824
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 81 of 90




                                          Ebay Wanted, Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          900 Dogwood Drive
                                          Bldg. 8, Apt. 138
                                          Delray Beach, FL 33483


                                          Ebay Wanted, Inc.
                                          Successor by Merger to RIO Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep
                                          900 Dogwood Drive, Bldg. 8, Apt 138
                                          Delray Beach, FL 33483


                                          Ebay Wanted, Inc.
                                          Successor by Merger toCity Streets, Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          900 Dogwood Dr., Bldg. 8, Apt. 138
                                          Delray Beach, FL 33483


                                          Ebay Wanted, Inc.
                                          Successor by Merger Cell Phone Club, Inc
                                          Attn: Pres. Off, Mgr. or Acct. Rep.
                                          900 Dogwood Dr., Bldg. 8, Apt. 138
                                          Delray Beach, FL 33483


                                          Ebay Wanted, Inc. Successor by Merger
                                          to Millionair Inc
                                          c/o Agent for Services: EJB Corporate Se
                                          1150 Post Road
                                          Fairfield, CT 06824


                                          Ebay Wanted, Inc. Successor by Merger to
                                          Out Law Boxing Kats, Inc.
                                          Attn: Pres. Off. Mg. or Acct. Rep.
                                          900 Dogwood Dr., Bldg. 8, Apt. 138
                                          Delray Beach, FL 33483


                                          Eddie Bauer
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          10401 NE 8th Street
                                          Bellevue, WA 98004


                                          Eric Moutinho, Trustee for Baldwin
                                          Station, LLC Profit Sharing Plan
                                          1137 Seaview Avenue
                                          Bridgeport, CT 06607
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 82 of 90




                                          Exxon Mobil
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          5959 Las Colinas Boulevard
                                          Irving, TX 75039


                                          F. Peter Ambrose, Esq.
                                          1100 Kinmhs Highway East
                                          Fairfield, CT 06825


                                          Finger Hut
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          6250 Woodbridge Road
                                          Saint Cloud, MN 56303


                                          Genesis FS Card Services
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 4477
                                          Beaverton, OR 97076-4477


                                          Greenwood Estates, Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06825


                                          Gus Curcio Jr.
                                          3010 Huntington Road
                                          Stratford, CT 06614


                                          Gus Curcio, Jr.
                                          310 Huntington Road
                                          Stratford, CT 06614


                                          Gus Curcio, Sr.
                                          1110 Chapel Street
                                          Stratford, CT 06615


                                          Harlow, Adams & Friedman, P.C.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          One New Haven Avenue, Suite 100
                                          Milford, CT 06460


                                          I William Street, Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          520B Success Avenue
                                          Bridgeport, CT 06610
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 83 of 90




                                          Internal Revenue Service
                                          Attn: Centralized Insolvency Operation
                                          P.O. Box 7346
                                          Philadelphia, PA 19101-7346


                                          IP Media Products, LLC
                                          c/o Agent for Service: Dean Moccia
                                          128 Juniper Drive
                                          Milford, CT 06460


                                          IP Media Products, LLC
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          128 Juniper Drive
                                          Milford, CT 06460


                                          Jacqueline Green
                                          20 Hillcrest Court
                                          Bristol, CT 06010


                                          Janet Kish, Heir and/or Beneficiary of
                                          the Estate of Faye Kish
                                          9904 Lake Drive
                                          Brooksville, FL 34613


                                          JC Penney
                                          Atn: Pres. Off. Mgr. or Acct. Rep.
                                          821 North Central Expressway
                                          Plano, TX 75075


                                          JD's Cafe I, Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          John R. Bryk, Esq.
                                          1000 Lafayette Boulevard, 7th Floor
                                          Bridgeport, CT 06604


                                          Jonathan J. Klein, Esq.
                                          60 Lyon Terrace, 3D Floor
                                          Bridgeport, CT 06604
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 84 of 90




                                          JPMC Marriott Bonvoy-Cardmember Services
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 6294
                                          Carol Stream, IL 60197-6294


                                          JRB Holding Co, LLC
                                          c/o Agent for Service: James R. Barrett
                                          965 Whippoorwill Lane
                                          Stratford, CT 06615


                                          JRB Holding Co., Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          80 Shoreline Drive
                                          Stratford, CT 06615


                                          Julia Kish, Heir and or Beneficiary of
                                          the Estate of Faye Kish
                                          1110 Chapel Street
                                          Stratford, CT 06614


                                          Karen L. Miller, Esq.
                                          PO Box 1656
                                          Fairfield, CT 06825


                                          Kathleen M. Koether, Esq.
                                          1599 Post Road East
                                          Westport, CT 06880


                                          Keepers, Inc.
                                          Agent-EJB Corporate Services, LLC
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          Kenneth J. Krayeske Law Offices
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          255 Main Street, 5th Floor
                                          Hartford, CT 06106


                                          Lewis Kish, Heir and/or Beneficiary of
                                          the Estate of Faye Kish
                                          147 Perry Street
                                          Fairfield, CT 06824
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 85 of 90




                                          Lord & Taylor
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          424 5th Avenue
                                          New York, NY 10018


                                          Lowe's
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          1000 Loews Boulevard
                                          Mooresville, NC 28117


                                          Macy's
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          7 W. 7th Street
                                          Cincinnati, OH 45202


                                          Main Street Business Management, Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          Mamie M. Colacurcio
                                          59 Marsh Street
                                          Easton, CT 06612


                                          Manuel Moutinho
                                          1137 Seaview Avenue
                                          Bridgeport, CT 06607


                                          Manuel Moutinho, as Trustee for Mark
                                          IV Construction Co. Innc. 401K Plan
                                          3 Main Street
                                          Stratford, CT 06615


                                          Marriot Bonvoy
                                          Attn: Pres. Off. Mgr. or Acct. Rep.


                                          Milestone
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 84509
                                          Columbus, GA 31908


                                          Millionair Club Inc.
                                          Attn: Pres. off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 86 of 90




                                          Millionair Club Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06825


                                          Money Gram
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          2828 N. Harwood street, 15th Floor
                                          Dallas, TX 75201


                                          O'Connell, Attmore & Miller, LLC
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          280 Trumbull Street
                                          Hartford, CT 06103


                                          Ocwen
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          1661 Worthington Road
                                          West Palm Beach, FL 33409


                                          Oronoque 15, LLC
                                          c/o Agent for Services: EJB Corporate
                                          Services, LLC
                                          1150 Psot Road
                                          Fairfield, CT 06824


                                          Oronoque 15. LLC
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615


                                          Oul Law Boxing Kats Inc.
                                          c/o: Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06824


                                          Out Law Boxing Kats Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615


                                          Pellegrino Law Firm
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          475 Whitney Avenue
                                          New Haven, CT 06511
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 87 of 90




                                          PHH Mortgage Services
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 5452
                                          Mount Laurel, NJ 08054-5452


                                          Pleasant Moments Cafe, Inc.
                                          Attn: Pres. off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615


                                          Portfolio Recovery Associates, LLC
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          120 Corporate Blvd. Suite 100
                                          Norfolk, VA 23502


                                          Red Buff Rita Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          Red Buff Rita Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          1110 Chapel Street
                                          Stratford, CT 06614


                                          Red Buff Rita Inc.
                                          c/o Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06824


                                          Red Rose, Inc. dba Pleasant Moments
                                          35 Light Street
                                          Stratford, CT 06615


                                          Regensburger Enterprises Inc.
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615


                                          Regensburger Enterprses, Inc.
                                          c/o: Agent for Service: EJB Corporate
                                          Services, LLC
                                          1150 Post Road
                                          Fairfield, CT 06824
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 88 of 90




                                          Richard Urban
                                          33 Light Street
                                          Stratford, CT 06615


                                          Richard Urban
                                          15 White Plains Road
                                          Trumbull, CT 06611-1100


                                          Richard Urban
                                          94 Waldoboro Road
                                          Jefferson, ME 04348


                                          Richard Urban
                                          184 Rockland Avenue
                                          Stratford, CT 06614-4000


                                          Robin Cummings
                                          824 Saw Mill Road
                                          West Haven, CT 06516


                                          Robin Cummings
                                          929 White Plains Road
                                          Trumbull, CT 06611


                                          Robin Cummings
                                          1333 James Farm Road
                                          Stratford, CT 06614


                                          Roger K. Colacurcio
                                          59 Marsh Street
                                          Easton, CT 06612


                                          Rose Tiso & Co, LLC
                                          c/o Agent for Service: Parrett, Porto,
                                          Parese & Colwell, P.C.
                                          2318 Whitney Avenue
                                          Hamden, CT 06518


                                          Rose Tiso & Co, LLC
                                          Attn: Pres. Off. mgr. or Acct. Rep.
                                          48 Wildwood Ave.
                                          Milford, CT 06460
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 89 of 90




                                          Spinella & Associates
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          One Lewis Street
                                          Hartford, CT 06103


                                          State of CT Dept. of Revenue Services
                                          Attn: Pres. Off. Mgr. or ACct. Rep.
                                          450 Columbus Blvd.
                                          Hartford, CT 06106


                                          Success Inc.
                                          c/o Agent for Service: EJP Corporate
                                          Services
                                          921 Valley Road
                                          Fairfield, CT 06824


                                          Sugeily Ortiz
                                          5 Taft Street
                                          Stratford, CT 06615


                                          Tara Theodore
                                          31 Cerretta Street
                                          Stamford, CT 06907


                                          Tborn Milestone
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          PO Box 84059
                                          Columbus, GA 31908


                                          Td Bank
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          1701 Route 70 East
                                          Cherry Hill, NJ 08034


                                          The Bank of New York FKA The Bank of NY
                                          As Trustee (CWALT 2005-2017)
                                          Attn: Pres. Off. Mgr or Acct. Rep.
                                          4425 Ponce de Leon Boulevard
                                          Miami, FL 33146


                                          Thomas Theodore
                                          31 Cerretta Street
                                          Stamford, CT 06907
DocuSign Envelope ID: 2DF6CC6E-673A-4FF5-A655-B1A7867D305A
           Case 20-50868         Doc 1     Filed 10/12/20    Entered 10/12/20 22:02:29   Page 90 of 90




                                          Town of Stratford
                                          Attn: Tax Collector's Office
                                          2725 Main Street
                                          Stratford, CT 06615


                                          U.S. of America-Dept of Treasury
                                          c/o Attorney General
                                          950 Pennsylvania Avenue
                                          Washington, DC 20530


                                          U.S. of America-Dept. of Treasury
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          1500 Pennsylvania Avenue, N.W.
                                          Washington, DC 20220


                                          US Bank Trust
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          16745 W Bernardo Drive, Suite 300
                                          San Diego, CA 92127


                                          Visa Marriott
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          10400 Fern Road
                                          Bethesda, MD 20817


                                          W.P.C.A. for the City of Bridgeport
                                          c/o Juda J. Epstein, Esq.
                                          3543 Main Street, Second Floor
                                          Bridgeport, CT 06606


                                          Yaritza Reyes
                                          25 Center Street
                                          Beacon, NY 12508


                                          Yellow Rose, Inc. Successor by Merger to
                                          CT Amusement Inc. fka Pay Phones Plus In
                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                                          33-A Light Street
                                          Stratford, CT 06615-8000


                                          Zuleyma Bella Lopez
                                          168 Kyles Way
                                          Shelton, CT 06484
